Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mollie Lettang on March 17. 2021.
The application has been amended as follows: 
12.    (examiner’s Amendment) A curtain, comprising:
a pliable screen ;
one or more fasteners arranged along the pliable screen, wherein the one or more fasteners are configured for attaching the curtain to an object, and wherein a section of the pliable screen extends to an elevation at least 3 inches above each of the one or more fasteners; and
one or more struts coupled to the one or more fasteners, wherein each of the one or more struts extends to an elevation at least 24 inches below each of the one or more fasteners, and wherein: 
the one or more struts extend to an elevation above the one or more fasteners; and/or
the curtain further comprises one or more additional struts arranged along the pliable screen that are distinct from the one or more struts, wherein the one or more additional struts extend to one or more elevations above the one or more fasteners.
Election/Restrictions
Claims 12-26 and 29-46 are allowable. The restriction requirement , as set forth in the Office action mailed on 5/7/2018 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
1.         Claims 12-26 and 29-46 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 12, the prior art search failed to disclose a curtain, comprising:
a pliable screen ;
wherein a section of the pliable screen extends to an elevation at least 3 inches above each of the one or more fasteners; and
one or more struts coupled to the one or more fasteners, wherein each of the one or more struts extends to an elevation at least 24 inches below each of the one or more fasteners, and wherein each of the one or more struts include a material composition and a structural configuration which does not yield the one or more struts to substantially bend or compress upon lifting the curtain via the one or more struts, and 
wherein: 
the one or more struts extend to an elevation above the one or more fasteners; and/or
the curtain further comprises one or more additional struts arranged along the pliable screen that are distinct from the one or more struts, wherein the one or more additional struts extend to one or more elevations above the one or more fasteners.

Regarding claim 23, the prior art search failed to disclose A curtain, comprising:
a pliable screen; 
one or more fasteners arranged along the pliable screen, wherein the one or more fasteners are configured for attaching the curtain to an object; and
multiple longitudinal struts arranged along the pliable screen, wherein each of the multiple longitudinal struts extends along less than an entire length of the pliable screen but at least between a point approximately level with at least one of the one or more fasteners to an elevation at least 24 inches below each of the one or more fasteners, wherein each of the multiple longitudinal struts include a material composition and a structural configuration which does not yield the multiple longitudinal struts to substantially bend or compress upon lifting the curtain via the multiple longitudinal struts, and wherein:
at least one of the multiple longitudinal struts extends to an elevation above the one or more fasteners; and/or
the curtain further comprises one or more additional struts arranged along the pliable screen that are distinct from the multiple longitudinal struts, wherein longitudinal dimensions of the one or more additional struts extend longitudinally to one or more elevations above the one or more fasteners.

             Regarding claim 35, the prior art search failed to disclose  A curtain, comprising:
a pliable screen; 
one or more fasteners arranged along the pliable screen, wherein the one or more fasteners are configured for attaching the curtain to an object; and
multiple longitudinal struts arranged along the pliable screen, wherein each of the multiple longitudinal struts extends along less than 50% of an entire length of the pliable screen but at least between a point approximately level with at least one of the one or more fasteners to an elevation at least 24 inches below each of the one or more fasteners, wherein each of the multiple longitudinal struts include a material composition and a structural configuration which does not yield the multiple longitudinal struts to substantially bend or compress upon lifting the curtain via the multiple longitudinal struts, and wherein:
at least one of the multiple longitudinal struts extends to an elevation above the one or more fasteners; and/or
the curtain further comprises one or more additional struts arranged along the pliable screen that are distinct from the multiple longitudinal struts, wherein longitudinal dimensions of the one or more additional struts extend longitudinally to one or more elevations above the one or more fasteners.
 
wherein a section of the pliable screen extends to an elevation at least 3 inches above each of the one or more fasteners; and
one or more struts coupled to the one or more fasteners, wherein each of the one or more struts extends to an elevation at least 24 inches below each of the one or more fasteners, and wherein each of the one or more struts include a material composition and a structural configuration which does not yield the one or more struts to substantially bend or compress upon lifting the curtain via the one or more struts, and 
wherein: 
the one or more struts extend to an elevation above the one or more fasteners; and/or
the curtain further comprises one or more additional struts arranged along the pliable screen that are distinct from the one or more struts, wherein the one or more additional struts extend to one or more elevations above the one or more fasteners.

4.      The prior art search did not disclose or make obvious claim 23, with the elements of (emphasis added): wherein each of the multiple longitudinal struts extends along less than an entire length of the pliable screen but at least between a point approximately level with at least one of the one or more fasteners to an elevation at least 24 inches below each of the one or more fasteners, wherein each of the multiple longitudinal struts include a material composition and a structural configuration which does not yield the multiple longitudinal struts to substantially bend or compress upon lifting the curtain via the multiple longitudinal struts, and wherein:
at least one of the multiple longitudinal struts extends to an elevation above the one or more fasteners; and/or
the curtain further comprises one or more additional struts arranged along the pliable screen that are distinct from the multiple longitudinal struts, wherein longitudinal dimensions of the one or more additional struts extend longitudinally to one or more elevations above the one or more fasteners.

5.      The prior art search did not disclose or make obvious claim 35, with the elements of (emphasis added): wherein each of the multiple longitudinal struts extends along less than 50% of an entire length of the pliable screen but at least between a point approximately level with at least one of the one or more fasteners to an elevation at least 24 inches below each of the one or more fasteners, wherein each of the multiple longitudinal struts include a material composition and a structural configuration which does not yield the multiple longitudinal struts to substantially bend or compress upon lifting the curtain via the multiple longitudinal struts, and wherein:
at least one of the multiple longitudinal struts extends to an elevation above the one or more fasteners; and/or
the curtain further comprises one or more additional struts arranged along the pliable screen that are distinct from the multiple longitudinal struts, wherein longitudinal dimensions of the one or more additional struts extend longitudinally to one or more elevations above the one or more fasteners.

6.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881